Joi-iNSON, J.
Our examination of the plaintiff’s evidence leaves the impression it was sufficient to carry the case to the jury on the issue of actionable negligence. Decision here is controlled by the principles explained in these decisions: Caughron v. Walker, ante, 153; Blalock v. Hart, 239 N.C. 475, 80 S.E. 2d 373; Hawes v. Refining Co., 236 N.C. 643, 74 S.E. 2d 17; Johnson v. Bell, 234 N.C. 522, 67 S.E. 2d 658.
Since the case goes back for retrial, we refrain from further discussion of the evidence and the applicable principles of law.
The judgment below is
Reversed.